Citation Nr: 1026663	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-31 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of low back 
injury, to include weakness and numbness of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist a veteran in the development of a claim. This 
includes providing a VA examination when necessary.  

An examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2009).  

Moreover, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that the third prong, which requires an indication 
that the claimant's disability or symptoms 'may be' associated 
with the established event, is a low threshold.  

In this case, the record establishes that the Veteran has a 
current low back disability.  In April 2007, the Veteran 
underwent a left L5-S1 laminoforaminotomy for decompression of 
the L5-S1 foramen.  Postoperative diagnosis was left L5-S1 
lateral recess stenosis with L5 radiculopathy.  In March 2008, 
the Veteran underwent additional surgery.  Postoperative 
diagnosis was degenerative disc disease with instability and 
stenosis at L4-L5, additional level L5-S1.  

Regarding whether there was an in-service injury, the Board 
observes that the Veteran's service treatment records are 
considered fire-related and unavailable.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the benefit of 
the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In a July 2008 statement, the Veteran reported that during 
service he was an ammo supply specialist.  He stated that his 
lower back injury began in service at the Aberdeen Proving Ground 
and in Korea.  He indicated that his job required lifting heavy 
cases of ammunition and large shells onto trucks and railroad 
cars for shipment.  In his February 2009 notice of disagreement, 
he reported that while in Korea, he was treated with APC tablets 
and received light duty slips.  Following discharge, he went back 
to work at his previous job and found that his duties and 
abilities were definitely impacted by the injuries he sustained 
in Korea.  In his July 2009 VA Form 9, the Veteran asserted that 
his in-service back injury was the cause of his current problems 
as his condition continued to get worse over time.  

The Veteran is competent to report that he suffered back pain 
during service.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  The Veteran's DD Form 214 shows 
that he went to an ammo supply specialist course and was assigned 
to an ordinance and ammunition company.  The Veteran's reports 
appear consistent with his military duties and as such, the Board 
concedes an in-service low back injury.  Therefore, an 
examination is needed to determine whether the current back 
problems are related to the in-service injury.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his current low 
back disability and any associated 
neurologic abnormalities.  All indicated 
tests must be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner. 

The examiner is requested to opine whether 
it is at least as likely as not that any 
currently diagnosed low back disability is 
related to active military service or 
events therein.  The examiner is advised 
that the Veteran's service treatment 
records are unavailable for review; 
however, his reports of heavy lifting 
and back pain during service appear 
consistent with his military duties 
and an in-service low back injury is 
conceded.  The examiner is requested to 
provide a complete rationale for any 
opinion offered. 

In preparing their opinion, the examiner 
should note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  

THE ISSUE

Entitlement to service connection for residuals of low back 
injury, to include weakness and numbness of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist a veteran in the development of a claim. This 
includes providing a VA examination when necessary.  

An examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2009).  

Moreover, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that the third prong, which requires an indication 
that the claimant's disability or symptoms 'may be' associated 
with the established event, is a low threshold.  

In this case, the record establishes that the Veteran has a 
current low back disability.  In April 2007, the Veteran 
underwent a left L5-S1 laminoforaminotomy for decompression of 
the L5-S1 foramen.  Postoperative diagnosis was left L5-S1 
lateral recess stenosis with L5 radiculopathy.  In March 2008, 
the Veteran underwent additional surgery.  Postoperative 
diagnosis was degenerative disc disease with instability and 
stenosis at L4-L5, additional level L5-S1.  

Regarding whether there was an in-service injury, the Board 
observes that the Veteran's service treatment records are 
considered fire-related and unavailable.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the benefit of 
the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In a July 2008 statement, the Veteran reported that during 
service he was an ammo supply specialist.  He stated that his 
lower back injury began in service at the Aberdeen Proving Ground 
and in Korea.  He indicated that his job required lifting heavy 
cases of ammunition and large shells onto trucks and railroad 
cars for shipment.  In his February 2009 notice of disagreement, 
he reported that while in Korea, he was treated with APC tablets 
and received light duty slips.  Following discharge, he went back 
to work at his previous job and found that his duties and 
abilities were definitely impacted by the injuries he sustained 
in Korea.  In his July 2009 VA Form 9, the Veteran asserted that 
his in-service back injury was the cause of his current problems 
as his condition continued to get worse over time.  

The Veteran is competent to report that he suffered back pain 
during service.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  The Veteran's DD Form 214 shows 
that he went to an ammo supply specialist course and was assigned 
to an ordinance and ammunition company.  The Veteran's reports 
appear consistent with his military duties and as such, the Board 
concedes an in-service low back injury.  Therefore, an 
examination is needed to determine whether the current back 
problems are related to the in-service injury.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his current low 
back disability and any associated 
neurologic abnormalities.  All indicated 
tests must be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner. 

The examiner is requested to opine whether 
it is at least as likely as not that any 
currently diagnosed low back disability is 
related to active military service or 
events therein.  The examiner is advised 
that the Veteran's service treatment 
records are unavailable for review; 
however, his reports of heavy lifting 
and back pain during service appear 
consistent with his military duties 
and an in-service low back injury is 
conceded.  The examiner is requested to 
provide a complete rationale for any 
opinion offered. 

In preparing their opinion, the examiner 
should note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons for why an opinion cannot be 
provided must be explained.  That is, the 
examiner must specifically explain why the 
causation of the Veteran's low back 
disability is unknowable.  

2. After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.

3. Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the issue of entitlement to 
service connection for residuals of low 
back injury, to include weakness and 
numbness of the left leg.  All applicable 
laws and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



